DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
This application claims foreign priority benefits from CN202011088786.9 filed in China on 10/13/2020. The priority documents were electronically retrieved on 10/14/2021. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Response to Arguments
3.	Applicant’s arguments, see pages 4-8, filed 07/21/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of the last office action has been withdrawn. 

Allowable Subject Matter
4.	Claims 1-5 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
KIM et al., (US-20220043528-A1, hereinafter as, KIM). 
In regards to claim 1, KIM discloses a transparent touch display device (fig.1, a transparent touch display device), comprising: a display unit (display unit 10 includes a display panel 100 as a display unit, para 0039, fig.1), comprising: a circuit area (main area, MA, fig.3), comprising: a plurality of signal lines (touch signal lines as shown in fig.4 of touch substrate  and data and gate signal lines of display substrate shown at fig. 6); a plurality of pixel circuits electrically connected to the signal lines (PX circuits connected to data/drain/source and gate lines in fig.6 via the pixel electrode 171, para 0099); and a plurality of light-emitting elements driven by the pixel circuits (light emitting elements LELs, fig.6, para 0099 are driven by the pixel circuits); a transparent area (light emitting units have EA1, EA2 and EA3 as transparent light propagation areas, fig. 6); and a touch electrode; wherein the touch electrode overlaps the circuit area (fig.3, para 0007, a touch sensing unit TDU overlapping the display area i.e. either one of RE or TE electrodes of the TDU overlaps the circuit area MA of the display area). 
KIM does not disclose “and the transparent area does not overlap the plurality of light emitting elements.” 
Accordingly, the independent claim 1 is allowed. The dependent claims 2-5 are also allowed based on their dependencies from the independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627